IN THE UNITED STATES BANKRUPTCY COURT 88
EASTERN DISTRICT OF MISSOURI

 

 

 

 

EASTERN DIVISION
In re: )
JEFFREY M. MIZE, RECEIVED & FILED
_ ) Case No. 21-04013-169

vs Plaintiff, ) MAY 04 2021
ROBERT C. DRACE, ) sASeRRNReUTeY cour

Defendant. )

ANSWER OF ROBERT C. DRACE

COMES NOW Defendant Robert C. Drace, and for his answer to the Complaint states:

1. Defendant Robert C. Drace enters a general denial to any factual allegation in the
Complaint.

2. That most of the Complaint contains conclusions of law and opinions which Robert

‘

C. Drace disagrees with, believes are inaccurate and mistate the law.
3. That the Complaint fails to state sufficient facts to state a cause of action.

4, That this Court lacks jurisdiction to proceed as it is not a core proceeding and the

(Nat (Newer

‘ROBERT DRACE
Defendant

Chapter 11 case has been dismissed.

STATE OF MISSOURI )
) ss.
COUNTY OF ST.LOUIS _ )

 
On this a day of MA Z , 2021, before me personally appeared Robert Drace,

who, being duly sworn upon his oath, did state that the facts and matters aforesaid are true and
correct to the best of his knowledge, information and belief.

a

 

  

_._ John Joseph Chany)
3 ’ Public - Notary 6: 2 State of :
¥ enol - St. Louis ou ocnty
! mmission #1439781
fo My Commission Expires 10/8/2022 No uh

 

My Commission Expires:

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on , 2021, a true and correct copy of
Defendant, Robert C. Drace’s Answer to Complaint was filed electronically with the Clerk of the
Court to be served upon all parties requesting notice, served via email to Stephen Coffin, Chapter
11 Trustee at  scoffin52@gmail.com, Joseph Schlotzhauer, US Trustee at
joseph.schlotzhauer@usdoj.gov, James Cole at jcole@wasingerdaming.com, Steven P. Kuenzel at
steve@eckelkampkuenzel.com, Robert Fox at rfox@stlouiso.com, Missouri Dept. of Revenue,
JoAnne Talluer at joanne.talluer@mo.dor.gov, Criswell Casket Co., Thomas Adamezyk at

tadamczyk@matz.com, MSD, Karen McDowell at kmcdow@stlmsd.com, Carmody MacDonald,

PC, Thomas Riske at thr@carmodymacdoneld.com, Chase Card Member Services, David Levy,

 

Robertson, Anshutz & Schneid, P.L. at chasepocnotification@rasflaw.com, Angela Redden-

Jansen at amredden@swbell.net, and Ameren, Janie S. Hovis at jhovis2@ameren.com, Internal

Revenue Service at sbse.cio.bne.mail.@irs.gov, and via first class mail, postage prepaid, to all

parties listed below at the addresses designed:

‘

 
Ameren UE

Bankruptcy Desk MC310
P. O. Box 66881

St. Louis, MO 63166

Batesville Casket Company
P. O. Box 644559
Pittsburgh, PA 15264-4559

Bernard and Patricia Elkin
4468 Forder Ridge Rd.
St. Louis, MO 63129

Citizens National Bank
c/o Steven T. Hart
7305 Manchester Rd.
St. Louis, MO 63143

Crescent Memorial
4975 West Main St.
Tupelo, MS 38801

Criswell Casket Company
c/o Matthews International
2 North Shore Center
Pittsburgh, PA 15212

Missouri American Water
P. O. Box 578
Alton, IL 62002

Missouri Dept. of Labor & Ind. Rel.

P. O. Box 475
Jefferson City, MO 65105

Republic Service
P. O. Box 9001099
Louisville, KY 40290-1099

Thomas B. Hayes
11647 Gravois Rd., Ste. 100
St. Louis, MO 63126

 

Deborah L. Drace
7635 West Shore Drive
Egg Harbor, WI 54029

. Deborah L. Drace

d/b/a Ambruster Great Hall Events
7635 West Shore Drive
Egg Harbor, WI 54029

Jeffrey Mize
7635 West Shore Drive
Egg Harbor, WI 54029

JP Morgan Chase

Robertson, Anschutz & Schneid, P.L.
6409 Congress Ave., Ste. 100

Boca Raton, FL 33487

JS Paluch Co., Inc.

P. O. Box 2703

Schiller Park, IL 60176

LPI
P. O. Box 510817
New Berlin, WI 53151-0817

Sams Club MC/SYNCB
P. O. Box 960016
Orlando, FL 32896-0016

Spire
Drawer 2
St. Louis, MO 63171

The National Directory of Mortuaries
P. O. Box 73
Chagrin Falls, OH 44022-0073

Travelers Insurance

J Thomas Company, Inc.
800 Market St., Ste. 1655
St. Louis, MO 63101

 

 
